 


109 HR 4111 IH: To redesignate the Caribbean National Forest in the Commonwealth of Puerto Rico as the El Yunque National Forest.
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4111 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Fortuño introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To redesignate the Caribbean National Forest in the Commonwealth of Puerto Rico as the El Yunque National Forest. 
 
 
1.El Yunque National Forest 
(a)RedesignationThe Caribbean National Forest in the Commonwealth of Puerto Rico is hereby redesignated and shall be known as the El Yunque National Forest. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the National Forest in the Commonwealth of Puerto Rico referred to in subsection (a) shall be deemed to be a reference to the El Yunque National Forest. 
 
